
	
		I
		111th CONGRESS
		2d Session
		H. R. 4772
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Ms. Kilroy (for
			 herself, Mr. Wilson of Ohio, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  nonbusiness energy property credit to include insulated
		  siding.
	
	
		1.Nonbusiness energy property
			 to include insulated siding
			(a)In
			 generalParagraph (2) of
			 section 25C(c) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(E)any building cladding system (including
				vinyl siding) with integral insulating material that has a minimum thermal
				resistance of
				R–2.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
